UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 New Asia Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0460095 (State or other jurisdiction of incorporation) (IRS Employer Identifica­tion No.) 33 Ubi Avenue 3 # 07-58 Vertex Building Tower A,Singapore 408868 (Address of Principal Executive Offices) +65 6702 3808 Registrant’s telephone number, including area code Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. [] If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. [X] Securities Act registration statement file number to which this form relates: 333-165961 Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Item 1 Description of Registrant's Securities to be Registered. Incorporated by reference to "Description of Securities in Registration Statement on Form S-1 number 333-165961 (the "Registration Statement"). Item 2 Exhibits. The following exhibits are filed as a part of this registration statement: Exhibit Number Description Certificate of Incorporation (1) Bylaws (1) Included as exhibits to our Registration Statement on Form S-1 filed with the SEC on April8, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. New Asia Holdings, Inc. Date: March 26, 2015 By: /s/ Lin Kok Peng Name: Lin Kok Peng Title: Chief Executive Officer
